Title: To George Washington from Edward Tilghman and Joseph Thomas, 13 June 1795
From: Tilghman, Edward,Thomas, Joseph
To: Washington, George


          
            Sir
            June 13. 1795.
          
          As the Counsel assigned by the Circuit Court of the United States for Jno. Mitchell on a Charge of Treason we consider ourselves obliged to transmit to you the enclosed Recommendation of the Jury—We have only to observe that this was the unsolicited Act of the Jurors. We are with great Respect Sir Yr Obt and Hble Servts
          
            Edwd TilghmanJos. Thomas
          
        